internal_revenue_service number release date index number ---------------------- ----------------------- --------------------- ---------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-124984-15 date date re request for private_letter_ruling under sec_38 sec_46 sec_48 sec_167 and sec_168 ----------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------- ------------------------ ------------- ------------- --------------------------------------------------------------------------------- legend taxpayer sub sub member holdco ------------------------------------------------------------------------------------------------------------- project company a project company b state location project a project b utility ---------------------------------------------------------------------------------------------------------------- a b c d e f g h i year date date date ------ ------ -------- ------ ------ ------ --- ----- --- ------- ---------------------- --------------------------- -------------------------- dear --------------- plr-124984-15 this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting a private_letter_ruling that certain circumstances will not prevent the projects from being placed_in_service in year for purposes of sec_38 sec_46 sec_48 sec_167 and sec_168 of the internal_revenue_code facts taxpayer represents that the facts relating to its request are as follows taxpayer a state corporation is a developer and seller of renewable energy solutions an owner and operator of clean power generation assets and a developer manufacturer and seller of components used in the renewable energy industry taxpayer is developing and owns several solar photovoltaic pv power generation facilities directly and indirectly through subsidiaries taxpayer wholly owns sub a state corporation sub wholly owns sub a state corporation taxpayer sub and sub are members of an affiliated_group_of_corporations that files its tax returns on a consolidated basis with taxpayer filing as the common parent taxpayer uses the accrual_method of accounting and its taxable_year is the calendar_year sub wholly owns member a state limited_liability_company which is disregarded for federal tax purposes member wholly owns holdco a state limited_liability_company which is disregarded for federal tax purposes holdco wholly owns project company a and project company b which are state limited_liability companies that are disregarded for federal tax purposes it is expected that before the end of year a membership interest in holdco will be sold to an investor resulting in holdco being classified as a partnership for federal_income_tax purposes after such transfer project company a is developing and owns a a megawatt nameplate_capacity solar pv power generation facility sited near location known as project a project company b is developing and owns a b megawatt nameplate_capacity solar pv power generation facility also sited near location known as project b project a and project b referred to collectively as the projects the main components of project a include i two solar panel pv circuits each of which is comprised of direct current pv solar panel blocks consisting of solar panel modules mounted on a single-axis tracking system c megawatt alternating current inverter stations and a medium voltage step-up pad mount transformer each a project a circuit and ii the electrical gathering and transmission facilities including electrical substations one project a circuit has a d megawatt nameplate_capacity and the other project a circuit has a e megawatt nameplate_capacity plr-124984-15 the main components of project b include i two solar panel pv circuits each of which is comprised of direct current pv solar panel blocks consisting of solar panel modules mounted on a single-axis tracking system c megawatt alternating current inverter stations and a medium voltage step-up pad mount transformer each a project b circuit and ii the electrical gathering and transmission facilities including electrical substations one project b circuit has a e megawatt nameplate_capacity and the other project b circuit has a f megawatt nameplate_capacity it is expected that before the end of year physical construction will be completed on each project all of the components will have been commissioned and accepted a final commissioning certificate will have been issued for each project as a whole each project company will have all the permits and licenses needed to operate the applicable project both projects will be synchronized to the power grid grid and legal_title and control_over each project will be conveyed to the applicable project company and the projects will be transmitting energy on a regular and routine basis the electricity generated by project a will be connected to the grid over interconnection facilities the project a interconnection facilities connected to transmission facilities owned by utility the electricity generated by project b will be connected to the grid over interconnection facilities the project b interconnection facilities connected to transmission facilities owned by utility utility is solely responsible for the construction of both the project a interconnection facilities and the project b interconnection facilities the project a interconnection facilities are scheduled to be completed by utility by date and taxpayer expects that this schedule will be met the project b interconnection facilities are scheduled to be completed by utility by date but taxpayer is concerned that this schedule will not be met in such circumstances taxpayer will arrange to connect project b to the grid through a temporary line connecting project b to the project a interconnection facilities the t-line the t-line arrangement will allow for up to d megawatts of electrical power from project b to be transmitted to the project a interconnection facilities under the t-line arrangement up to g megawatts of combined electrical power from project a and project b could be transmitted to the grid through the project a interconnection facilities production at the two projects will have to be coordinated to ensure that the combined limit of g megawatts from the projects is observed the t-line will remain in place for an indefinite period until after the project b interconnection facilities are completed prior to initiating the t-line arrangement it is expected that project a will operate at h capacity on both project a circuits for at least one week in the t-line arrangement project company a will rotate the use of the two project a circuits periodically over approximately one week periods such that each project a circuit will plr-124984-15 alternately be available to transmit up to h of such project a circuit’s capacity project company a will rotate the project a circuits across the t-line so that each project a circuit is operating a reasonably consistent number of hours overall this will allow project b to transmit up to either e or f megawatts depending on which project b circuit is operating to the project a interconnection facilities over the t-line project company b will rotate the use of the two project b circuits periodically over approximately one week periods such that each project b circuit will alternately be available to transmit up to h of such project b circuit’s capacity project b company will rotate the project b circuits across the t-line so that each project b circuit is operating a reasonably consistent number of hours overall ruling requested taxpayer requests the following rulings project b will not be precluded from being in placed service in year for federal_income_tax purposes of sec_38 sec_46 sec_48 sec_167 and sec_168 even if the permanent project b interconnection facilities are not completed in year as long as project company b rotates project b circuit usage across the t-line so that each project b circuit and thus project b is operating on a regular basis during year project a will not be precluded from being considered placed_in_service in year for federal_income_tax purposes of sec_38 sec_46 sec_48 sec_167 and sec_168 even as a result of the t-line arrangement as long as project a will operate at h capacity on both project a circuits for at least one week prior to initiating the t-line arrangement and as long as project company a rotates project a circuit usage across the t-line so that each project a circuit and thus project a is operating on a regular basis law and analysis sec_48 of the code provides for an energy_credit equal to percent of the cost_basis of qualifying energy_property placed_in_service before date sec_48 of the code provides that energy_property includes equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool sec_1_48-9 of the income_tax regulations provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 of the regulations provides as follows plr-124984-15 d solar_energy property- in general energy_property includes solar_energy_property the term solar_energy_property includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to i generate electricity ii heat or cool a building or structure or iii provide hot water for use within a building or structure generally those functions are accomplished through the use of equipment such as collectors to absorb sunlight and create hot liquids or air storage tanks to store hot liquids rockbeds to store hot air thermostats to activate pumps or fans which circulate the hot liquids or air and heat exchangers to utilize hot liquids or air to create hot air or water property that uses as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 of the regulations provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items such property however does not include any equipment that transmits or uses the electricity generated sec_167 provides a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property’s classification under sec_168 sec_168 provides that 5-year_property includes any property modifying the language of sec_48 which is equipment which uses solar or wind_energy to generate electricity sec_1_167_a_-11 of the income_tax regulations provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed as plr-124984-15 having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revrul_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1995_2_cb_2 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and revenue rulings provide that the following are common factors to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 these factors are not exclusive - they are used as guideposts to determine whether looking at the totality of the facts and circumstances a facility has been placed_in_service plr-124984-15 the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service see eg 675_f2d_113 6th cir to be qualified_energy_property for purposes of the sec_48 energy_credit the facility must be placed_in_service before date similarly the period for tax depreciation of 5-year_property begins when the depreciable solar equipment is placed_in_service for purposes of the sec_48 energy_credit a facility is placed_in_service when it would be placed_in_service for depreciation purposes thus the project is placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function that is to produce and deliver electricity generated from solar_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that as of date all necessary permits and licenses with respect to each project will have been obtained both projects will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of each project will have been completed the projects will have been placed in the control of taxpayer and taxpayer expects to have produced and sold more than a de_minimis amount of electricity generated by each project taxpayer represents that both projects are scheduled to be in commercial operation and generating electricity on a commercial basis during year the t-line arrangement will result in project a being able to deliver a nameplate_capacity of either d or e megawatts depending on which project a circuit is operating and project b being able to deliver up to either e or f megawatts depending on which project b circuit is operating to market daily operation at full rated capacity is not necessary to establish that the projects are placed_in_service as long as the projects are ready and available for use and producing commercial output on a regular basis operating at full rated capacity is not necessary to establish that the projects are placed_in_service see sealy power plr-124984-15 supra the curtailment of project a’s and project b’s output due to temporary capacity limitations of project b’s transmission system does not affect adversely the regular use of the availability for use and the production of commercial output by the projects conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law discussion above we conclude that project a will not be precluded from being in placed service in year for purposes of sec_38 sec_46 sec_48 sec_167 and sec_168 if the permanent interconnection facilities connecting project b to the grid are not completed until after year if project b is connected to the grid during year via a t-line to the permanent interconnection facilities of project a so long as project a will operate at h capacity on both project a circuits for at least one week prior to initiating the t-line arrangement and as long as project company a rotates project a circuit usage across the t-line so that each project a circuit and thus project a is operating on a regular basis similarly we conclude that project b will not be precluded from being in placed service in year for purposes of sec_38 sec_46 sec_48 sec_167 and sec_168 if the permanent interconnection facilities connecting project b to the grid are not completed until after year if project b is connected to the grid during year via a t-line to the permanent interconnection facilities of project a so long as project company b rotates project b circuit usage across the t-line so that each project b circuit and thus project b is operating on a regular basis during year the above ruling is expressly conditioned upon taxpayer otherwise meeting the placed_in_service factors of revrul_76_256 for project a and project b before date and upon the operation of project a and project b in accordance with taxpayer’s representations except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied as to the entity classification of taxpayer sub sub member holdco project company a or project company b or on when project a and project b are actually placed_in_service by taxpayer in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-124984-15 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
